United States Court of Appeals
                     For the First Circuit


No. 15-1848

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

               STEVEN NOLTE, a/k/a George France,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Denise Jefferson Casper, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
              Torruella and Lynch, Circuit Judges.


     Elizabeth L. Prevett, Federal Public Defender Office, on
brief for appellant.
     Robert E. Richardson, Assistant United States Attorney, and
Carmen M. Ortiz, United States Attorney, on brief for appellee.



                        December 20, 2016
            TORRUELLA, Circuit Judge.        A jury convicted Steven Nolte

of making false statements in a passport application, in violation

of 18 U.S.C. § 1542 (Count I), aggravated identity theft, in

violation of 18 U.S.C. § 1028A (Count II), and use of a falsely-

obtained Social Security account number to obtain benefits, in

violation of 42 U.S.C. § 408(a)(7)(A) (Count III).            At sentencing,

the    district    court   enhanced    by    four   levels   the   Sentencing

Guidelines range for Nolte's conviction for Count I pursuant to

U.S.S.G. § 2L2.2(b)(3)(A) and ultimately sentenced him to twelve

months for Counts I and III,1 and to the mandatory consecutive

twenty-four months imprisonment term for his conviction for Count

II, resulting in an aggregated sentence of thirty-six months of

imprisonment.      Nolte challenges the application of the four-level

enhancement as to Count I, as well as his conviction for aggravated

identity theft.      Because we find that the four-level enhancement

was    correctly   applied,   and     Nolte's   argument     challenging   his

conviction for aggravated identity theft is foreclosed by binding

circuit precedent, we affirm.

                              I.      Background

A.     Factual Background

            Nolte was born in 1963 in Arizona, and lived there

through approximately 1997.         He worked in real estate in Arizona


1    Counts I and III were grouped for sentencing purposes.

                                       -2-
during the early 1990s, where he befriended Steve France.                      Steve

France had, in addition to other siblings, a brother named George

who passed away in 1966, at the age of four days.

            After his time working in real estate, Nolte set up a

business    for    computer     consulting     named    Etlon       Communications.

Nolte, through Etlon Communications, worked as an information

technology consultant to a company named Fulton Homes in the mid-

1990s.     In 1997, approximately $571,000 was drawn from Fulton

Homes'    bank    account   through    five     checks    addressed       to   Etlon

Communications.      These checks featured Fulton Homes' president's

forged signature.        Most of these funds were transferred to a bank

located in Costa Rica, to the receipt of Nolte.

            On May 13, 1997, Nolte obtained an Arizona driver's

license using the name of George France and a birth date in 1966.

Nolte maintained this identity for nearly two decades.                   On May 15,

1997,    Nolte    used   that   license   to   apply     for    a    United    States

Passport, under the name George France.                In that application, he

stated that he was born in 1966 in Phoenix, Arizona, and he

provided a Social Security number ending in 7622.                      This Social

Security number actually belonged to a different person, who was

from Arizona.       The United States issued the passport on May 16,

1997.    The issuance of this passport was expedited, due to travel

plans to San José, Costa Rica.


                                      -3-
          Shortly afterwards, on May 30, 1997, Nolte -- under the

identity of George France -- applied for a replacement passport at

the United States embassy in Costa Rica, stating that his passport

had been stolen.   In the application, he provided a Social Security

number that differed by one number -- but that also ended in 7622

-- which actually belonged to a different person, who was from

Hawaii.   The application also listed 1966 as his year of birth,

and was obtained by using the George France Arizona license and by

referencing the other, recently-obtained George France passport.

          On June 9, 1999, Nolte -- as George France -- submitted

an application for a Social Security number, indicating that he

had never received one.    He listed his birth year as 1966, and

identified himself using the May 30, 1997 passport and a birth

certificate he had acquired for George France, which had been

issued on May 13, 1997.      He was subsequently issued a Social

Security number for George France, which ended in 8253.    On April

19, 2007, Nolte filed for a renewal of the May 30, 1997 George

France passport.    In the renewal application, he provided the

Social Security number for George France ending in 8253.        The

renewed passport issued on April 30, 2007.

          On May 11, 2012, Nolte went to the office of the Boston

Passport Agency seeking a replacement passport.     He claimed that

he had accidentally put his April 30, 2007 passport through the


                                -4-
washer   and   dryer,   which   had    damaged    it.     He    completed   an

application for a replacement in which he again listed his name as

George France and provided personal information for George France,

including the Social Security number ending in 8253.              He provided

the Arizona driver's license, the birth certificate, and the

damaged 2007 passport as proof of his identity.

           The   application    was    approved   by    the    first   passport

specialist, who dealt with Nolte in person, but required further

vetting before the passport was actually issued.                  During that

process, the application was flagged and sent to a fraud prevention

manager because the Social Security number used -- the one ending

in 8253, issued in 1999 -- had been assigned when the applicant

was thirty-three years old, which is an unusually late age for

receiving a Social Security number.         The fraud prevention manager

called Nolte (as George France) and inquired why his Social

Security number had been issued so late in his life; he responded

that his mother had given her sons the same Social Security number,

that he had mistakenly used his brother's Social Security number

earlier in life, and that he had applied for a new number after

learning of the issue.

           Shortly thereafter, special agents in the Department of

State began an investigation into the application.                During that

investigation, on May 22, 2012, Nolte returned to the Boston


                                      -5-
Passport Agency to inquire about the status of the replacement

passport.     While there, two agents advised him of his rights and

conducted    an   interview.    As   he    had   listed   in   the   passport

application, he told the agents that his name was George France;

he was born in Phoenix, Arizona in 1966; both of his parents had

passed away; his Social Security number was the one ending in 8253;

and other personal details relating to the France family.                 He

provided the agents with the same explanation about his use of

varying Social Security numbers that he had given to the fraud

prevention specialist -- that he and his brothers had been issued

the same Social Security numbers, and that he had used that number

until he learned of the mistake after his brother Steve died in

1997.      Much of this information was incorrect, however; for

example, as testified at trial, the actual George France had two

sisters, and his mother, Anna France, was indeed alive.

B.      Procedural Background

             On August 20, 2013, a federal grand jury indicted Nolte

on Counts I, II, and III.       He was arrested in Las Vegas, Nevada

on September 3, 2013, and the case went to trial on March 2, 2015.

The evidence presented at trial included fingerprint matches, DNA

evidence, and the testimony of two witnesses who knew Nolte from

Arizona to show that the defendant was in fact Steven Nolte.              On




                                     -6-
March 6, 2015, the jury returned a guilty verdict on all three

counts.

          The Presentence Investigation Report ("PSR") calculated

Nolte's total offense level as 12; this included a four-level

enhancement because of the fraudulent use of a United States

passport pursuant to U.S.S.G. § 2L2.2(b)(3).    Nolte objected to

this enhancement, claiming that he did not "use" a passport since

the 2007 passport was damaged, and that Application Note 2 to

U.S.S.G. § 2B1.6 precluded applying an enhancement to Count I for

using a means of identification because he was also charged with

a count of aggravated identity theft related to that means of

identification.   The probation officer rejected this contention

and maintained the accuracy of the PSR's Guidelines calculation.

          Nolte reiterated his objections in his sentencing memo

and at the June 29, 2015 sentencing hearing.   The district court

rejected these objections at the sentencing hearing, and adopted

the base offense level of 12 recommended in the PSR.   The district

court ruled that Nolte did "use" a passport when applying for the

replacement, and that the enhancement did apply because numerous

means of identification were used and the reliance on the prior

passport could be considered separately.       The district court

sentenced Nolte to a total sentence of 36 months imprisonment:

12 months for Counts I and III, and 24 months for Count II.    His


                               -7-
sentence also included two years of supervised release and a $3,000

fine.    This appeal ensued.

                             II.     Discussion

A. Four-Level Enhancement Under U.S.S.G. § 2L2.2(b)(3)

             Nolte contends that the district court's Guidelines

calculation was erroneous inasmuch as it applied the four-level

enhancement for the use of a United States passport pursuant to

U.S.S.G. § 2L2.2(b)(3)(A), even though Application Note 2 to

U.S.S.G. § 2B1.6 ("Application Note 2") prohibits application of

an enhancement for use of a "means of identification" when the

defendant is also convicted of aggravated identity theft.             Nolte

argues     that   the   imposition    of    the   enhancement   amounts   to

impermissible double counting.

             The government, in contrast, argues that the enhancement

is applicable because Application Note 2 prohibits the enhancement

only for the use of a "means of identification" and a passport is

not a "means of identification," but rather an "identification

document."

             We review the sentencing court's factfinding for clear

error and its construction and application of the Guidelines

de novo.    United States v. Souza, 749 F.3d 74, 85 (1st Cir. 2014)

(citing United States v. Ihenacho, 716 F.3d 266, 276 (1st Cir.

2013)).     We use conventional methods of statutory construction


                                      -8-
both to determine the meaning the Sentencing Commission intended

to give to a Guidelines term, United States v. Damon, 595 F.3d

395,   400   (1st   Cir.   2010),   and    to   interpret   the   meaning   of

Guidelines commentary, id. at 400 n.3 (citing United States v.

Almenas, 553 F.3d 27, 31-32 (1st Cir. 2009)).

             Nolte's conviction on Count II for aggravated identity

theft had a violation of 18 U.S.C. § 1542 as an underlying offense.2

The guideline for 18 U.S.C. § 1028A is found in U.S.S.G. § 2B1.6,

which provides that the guideline sentence is the statutory two-

year term of imprisonment.      U.S.S.G. § 2B1.6(a).        Application Note

2 states that:

        If a sentence under this guideline is imposed in
        conjunction with a sentence for an underlying offense,
        do not apply any specific offense characteristic for
        the transfer, possession, or use of a means of
        identification when determining the sentence for the
        underlying offense. A sentence under this guideline
        accounts for this factor for the underlying offense

2  Aggravated identity theft is an independent offense but is tied
to the commission of an underlying crime of fraud or deceit
enumerated in the statute.      Specifically, 18 U.S.C. § 1028A
provides that "[w]hoever, during and in relation to any felony
violation enumerated in subsection (c), knowingly transfers,
possesses, or uses, without lawful authority, a means of
identification of another person shall, in addition to the
punishment provided for such felony, be sentenced to a term of
imprisonment of 2 years."    18 U.S.C. § 1028A(a)(1).     In turn,
subsection (c) establishes that "the term 'felony violation
enumerated in subsection (c)' means any offense that is a felony
violation of . . . (7) any provision contained in chapter 75
(relating to passports and visas)," id. § 1028A(c), which includes
18 U.S.C. § 1542 (making false statements in a passport
application).


                                     -9-
        of conviction, including any such enhancement that
        would apply based on conduct for which the defendant
        is accountable under § 1B1.3 (Relevant Conduct).
        "Means of identification" has the meaning given that
        term in 18 U.S.C. 1028(d)(7).

U.S.S.G. § 2B1.6 cmt. n.2 (emphasis added).

             In turn, the guideline for an 18 U.S.C. § 1542 violation3

is found in U.S.S.G. § 2L2.2.     It establishes a base offense level

of eight, U.S.S.G. § 2L2.2(a), and, in relation to specific offense

characteristics, provides for a four-level enhancement "[i]f the

defendant fraudulently obtained or used . . . a United States

passport."     U.S.S.G. § 2L2.2(b)(3)(A).

             Because the sentence under U.S.S.G. § 2B1.6 was imposed

in conjunction with a sentence for the underlying offense of

18 U.S.C. § 1542, we must ascertain the meaning of the term "means

of identification" in Application Note 2 in order to determine


3   18 U.S.C. § 1542 states, in relevant part,

        Whoever willfully and knowingly makes any false
        statement in an application for passport with intent
        to induce or secure the issuance of a passport under
        the authority of the United States, either for his
        own use or the use of another, contrary to the laws
        regulating the issuance of passports or the rules
        prescribed pursuant to such laws . . . [s]hall be
        fined under this title, imprisoned not more than . . .
        10 years (in the case of the first or second such
        offense, if the offense was not committed to
        facilitate such an act of international terrorism or
        a drug trafficking crime), or 15 years (in the case
        of any other offense), or both.

18 U.S.C. § 1542.

                                  -10-
whether the four-level enhancement of U.S.S.G. § 2L2.2(b)(3)(A)

applies for the 18 U.S.C. § 1542 violation.

             We start our inquiry by examining the plain text of the

guideline.     See United States v. Brown, 500 F.3d 48, 59 (1st Cir.

2007) ("When interpreting a statute, we begin with its text.").

Because      Application   Note   2      states   that   "'[m]eans   of

identification' has the meaning given that term in 18 U.S.C.

1028(d)(7)," we turn to that statute.

             The statute defines "means of identification" as:

          any name or number that may be used, alone or in
          conjunction with any other information, to identify a
          specific individual, including any--

          (A) name, social security number, date of birth,
          official State or government issued driver's license
          or identification number, alien registration number,
          government passport number, employer or taxpayer
          identification number;
          (B) unique biometric data, such as fingerprint, voice
          print, retina or iris image, or other unique physical
          representation;
          (C) unique electronic identification number, address,
          or routing code; or
          (D) telecommunication identifying information or
          access device (as defined in section 1029(e));

18 U.S.C. § 1028(d)(7).4

             The statute separately defines "identification document"

as:

          a document made or issued by or under the authority
          of the United States Government, a State, political

4  The statute makes clear that this definition applies in "section
[1028] and section 1028A." 18 U.S.C. § 1028(d).

                                  -11-
          subdivision of a State, a sponsoring entity of an
          event designated as a special event of national
          significance,   a   foreign   government,   political
          subdivision of a foreign government, an international
          governmental or an international quasi-governmental
          organization which, when completed with information
          concerning a particular individual, is of a type
          intended or commonly accepted for the purpose of
          identification of individuals.

Id. § 1028(d)(3).

               Nolte contends that because a passport contains a means

of identification (a passport number), it also qualifies as a

"means of identification" and, thus, Application Note 2 precludes

application of the enhancement.         In support of his proposition,

Nolte cites United States v. Zheng, 762 F.3d 605, 610-11 (7th Cir.

2014) (holding that a passport is both an "identification document"

and   a    "means     of   identification"    under    § 1028(d)(7)     and,

accordingly, Application Note 2 precludes application of a two-

level enhancement under U.S.S.G. § 2L2.1(b)(5)(B) for defendant's

fraudulent use of a foreign passport).             The government counters

that while a passport number is a "means of identification," a

passport    itself    is   not.   Rather,    the   government   claims,    it

constitutes an "identification document," a separately defined

term in the same statute and, accordingly, Application Note 2 does

not preclude the enhancement.           See United States v. Dehaney,

455 F. App'x 781, 783 (9th Cir. 2011) (distinguishing between

"means    of    identification"   and   "identification    documents"     and


                                    -12-
holding that "[b]ecause a United States passport is not a 'means

of identification,' as defined in the statute," Application Note

2 does not apply (citing United States v. Melendrez, 389 F.3d 829,

833-34 (9th Cir. 2004))).5

            We   believe      that      the     plain    language      supports    the

government's     argument.         We    note     that     18   U.S.C.      §   1028(d)

distinguishes        between         "means       of       identification"          and

"identification documents."             While it lists a passport number as

a means of identification, it does not list a passport itself.

And    Application     Note    2     prohibits         applying      the    four-level

enhancement only for the use of a means of identification, not of

an    identification   document.          See     United    States     v.   Sharapka,

526 F.3d 58, 62 (1st Cir. 2008) (limiting Application Note 2 to

its plain language and rejecting the defendant's argument that a

two-level    enhancement       for      the     possession      of    "device-making

equipment" resulted in impermissible double counting).



5   In Melendrez, the court cautioned against confusing the term
"means   of  identification"    with  "identification   document."
389 F.3d at 833. It stated that "[a]n identification document is
'a document . . . intended or commonly accepted for the purpose of
identification," while "[a] means of identification, in contrast,
is the name or number that may often be associated with such a
document."    Id. (citations omitted).       Accordingly, "Social
Security cards . . . are identification documents, but the means
of identification are the Social Security numbers that [were]
placed on the documents."     Id. at 833-34.    Although Melendrez
dealt with Social Security cards and Social Security numbers,
instead of passports, the same reasoning applies.

                                         -13-
            This distinction does not appear to be unintended or

inconsequential, as the statute explicitly contemplates when an

"identification document" will also be considered a "means of

identification."     For instance, the statute specifically states

as a "[r]ule of construction" that "[f]or purposes of subsection

(a)(7), a single identification document or false identification

document that contains 1 or more means of identification shall be

construed to be 1 means of identification."   18 U.S.C. § 1028(i).

Because the statute specifically limited this rule of construction

to subsection (a)(7), we decline Nolte's invitation to further

expand its application to subsection (d).

            This distinction is not nonsensical, as Nolte contends,

because fraudulently obtaining or using a United States passport

may give rise to additional or different harms than misusing only

a passport number.    For instance, someone attempting to enter the

country illegally (including a terrorist) would not be able to get

into the country with just a passport number, but having the

passport itself would increase his or her chances of doing so.

            Nolte complains that construing the Guidelines this way

would amount to double counting because the underlying offense

involved use of a passport.    We note, however, that "with regard

to the guidelines generally, 'double counting is often perfectly

proper.'"   United States v. Stella, 591 F.3d 23, 30 n.9 (1st Cir.


                                -14-
2009) (quoting United States v. Lilly, 13 F.3d 15, 19 (1st Cir.

1994)).    "Double    counting   in   the   sentencing   context   'is   a

phenomenon that is less sinister than the name implies.'"          Lilly,

13 F.3d at 19 (quoting United States v. Zapata, 1 F.3d 46, 47

(1st Cir. 1993)). 6    "We believe the [Sentencing] Commission's

ready resort to explicitly stated prohibitions against double

counting [under certain circumstances of some guidelines] signals

that courts should go quite slowly in implying further such

prohibitions where none are written."          Id. (citation omitted).

Accordingly, we decline Nolte's invitation to expand a prohibition

where it is not explicitly stated.7         Thus, we conclude that the

district court did not err in applying the four-level enhancement

in this case.8

B. Aggravated Identity Theft

          Nolte also argues he cannot be guilty of aggravated

identity theft under 18 U.S.C. § 1028A(a)(1) because the word


6  In fact, the default rule is that the same conduct may determine
the base offense level and also trigger the cumulative application
of enhancements and adjustments unless a specific guideline
instructs otherwise. See U.S.S.G. § 1B1.1 cmt. n.4.

7  In light of the circuit split on this issue, the Sentencing
Commission could usefully address the situation in due course.

8  Because we are able to grasp the meaning of the term "means of
identification" from the text of the statute, and it provides the
answer to the Guidelines construction, "our 'inquiry ends.'"
United States v. Lyons, 740 F.3d 702, 716 (1st Cir. 2014) (quoting
United States v. Roberson, 459 F.3d 39, 51 (1st Cir. 2006)).

                                 -15-
"person" in the statutory phrase "means of identification of

another person" refers only to a living person.             He contends that

because the means of identification he used referred to George

France, a deceased, the evidence was insufficient to convict him.

Nolte acknowledges, however, that his argument is foreclosed by

our decision in United States v. Jiménez, 507 F.3d 13 (1st Cir.

2007), and he does not argue any exception to the rule of stare

decisis, but rather raises his argument in order to preserve it

for potential further appellate review.           We need not tarry on this

issue.

             In   Jiménez,    this   Court   considered    and    rejected   the

essence     of    Nolte's    arguments.      There,   after      examining    the

statutory    text,    the    surrounding     language,    and    the   statute's

structure and purpose, we concluded that the term "person" refers

to persons both living and dead.           Id. at 22.9    As a panel, "we are

bound to follow this circuit's currently controlling precedent."

United States v. McPhail, 831 F.3d 1, 10 (1st Cir. 2016) (quoting

United States v. Parigian, 824 F.3d 5, 16 (1st Cir. 2016)).                  That




9   Other circuits have also concluded that § 1028A covers the use
of the identity of both living and deceased persons. See United
States v. Zuniga-Arteaga, 681 F.3d 1220, 1225 (11th Cir. 2012);
United States v. LaFaive, 618 F.3d 613, 616-17 (7th Cir. 2010);
United States v. Maciel-Alcala, 612 F.3d 1092, 1094 (9th Cir.
2010); United States v. Kowal, 527 F.3d 741, 746-47 (8th Cir 2008).

                                      -16-
precedent requires that we reject Nolte's challenge and affirm his

conviction for aggravated identity theft.

                          III. Conclusion

            For the reasons elucidated above, we conclude that the

district court did not err in applying the four-level enhancement

pursuant to U.S.S.G. § 2L2.2(b)(3)(A).       In addition, Nolte's

challenge to his conviction of aggravated identity theft under 18

U.S.C. § 1028A(a)(1) fails as the term "person" within the statute

covers both living and deceased persons.    Thus, his sentence is

affirmed.

            AFFIRMED.




                                -17-